Carroll, J.
From the decree of the Probate Court amending the sixth account of the executor and allowing the account as amended, the executor appealed.
Items 118-180, both inclusive, in schedule B of the executor’s account were disallowed. These items are for interest on various items of the account which the executor contends should be allowed to him as payments and charges under schedule B. The record contains a copy of the docket entries from September 12, 1898, to January 20, 1927, and copies of various accounts presented by the executor, as well as a report of an auditor to whom were referred the first, second, third, fourth and fifth accounts of the executor. There is no report of the evidence, G. L. c. 215, § 18, nor any report of the material facts found by the judge of probate. G. L. c. 215, § 11. All that appears is that the items are in the account and were disallowed by the judge. As we have nothing before us to show the reason for the disallowance of these items, we cannot review such a finding. The judge may not have given credence to the executor’s explanation; *322he may have found that no facts were shown from which it could be inferred that the executor should be allowed to charge the estate with the items of interest. On this record we cannot say the judge was wrong in disallowing the items of the account. Hale v. Blanchard, 242 Mass. 262. There is nothing in the auditor’s report tending to show that the judge erred in disallowing the disputed items.

Decree affirmed.